                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                   MACON DIVISION


 MICHAEL ALFRED MAESTREY,                     )
                                              )
                 Plaintiff,                   )
                                              )
         v.                                   )   CASE NO. 5:17-CV-68 (MTT)
                                              )
 GLEN JOHNSON, et al.,                        )
                                              )
                                              )
                 Defendants.                  )
                                              )

                                          ORDER

        Plaintiff Michael Alfred Maestrey moves for appointment of counsel and for

reconsideration of the Court’s July 26, 2019 Order (Doc. 65). Doc. 85. These motions

(Doc. 85) are DENIED.

   I.         APPOINTMENT OF COUNSEL

        There is no constitutional right to counsel in a 42 U.S.C. § 1983 lawsuit. Poole v.

Lambert, 819 F.2d 1025, 1028 (11th Cir. 1987). Only if exceptional circumstances exist

should the court appoint counsel. Lopez v. Reyes, 692 F.2d 15, 17 (5th Cir. 1982).

There are no such exceptional circumstances in this case.

        Maestrey filed an original (Doc. 1) and, in accordance with the Magistrate

Judge’s instructions (Doc. 10), a recast § 1983 pro se complaint (Doc. 12). The facts

stated in his recast complaint are not complicated, and the laws governing Maestrey’s

claims are neither novel nor complex. The recast complaint demonstrates that

Maestrey is able to articulate his claims and that he has a basic understanding of the

law. Additionally, the issues in his case have been narrowed and only three
Defendants—Bryson, Dozier, and Johnson—remain in the action. Docs. 65, 78. The

only remaining issues are Plaintiff’s religious freedom claim against Defendants Bryson,

Dozier, and Johnson, which is limited to nominal damages, and his claim for injunctive

relief against Dozier. Doc. 65. The Court finds that the essential facts and legal

doctrines in this case are ascertainable by Maestrey without the assistance of an

attorney. Maestrey’s motion for the appointment of counsel is accordingly DENIED.

   II.      RECONSIDERATION

         Maestrey requests the Court to reconsider its July 26,2019 Order (Doc. 65) to the

extent that it adopted the United States Magistrate Judge’s recommendation (Doc. 57)

to dismiss his failure to protect claim against Defendants McClain, Johnson, Dozier, and

Bryson. Doc. 85 at 1, 4. “Although the Federal Rules of Civil Procedure do not

specifically provide for the filing of motions for reconsideration, a district court has the

discretion to reconsider interlocutory orders and revise or amend them at any time prior

to final judgment.” McCoy v. Macon Water Auth., 966 F. Supp. 1209, 1222 (M. D. Ga.

1997). The “Court will grant a motion for reconsideration of an interlocutory order only

if the movant demonstrates there has been an intervening change in the law, that new

evidence has been discovered which was not previously available to the parties in the

exercise of due diligence, or that the court made a clear error of law.” Id. at 1222-23.

None of those factors are present in this case.

         In his motion for reconsideration (Doc. 85), Maestrey refers the Court to a

“Declaration of Michael Maestrey, Plaintiff, and Statement of Actual Physical Injuries”

that he filed on September 12, 2019. Doc. 83. In this declaration, Maestrey indicates

that on May 5, 2019, he suffered “physical injuries to his person by way of two cuts to




                                             -2-
his left wrist, and an overdose of prescription med[ication] . . . by consuming 24 to 26

pills at one time due to a plot/plan orchestrated by Unit Manager Michael Williams

(Wilcox State Prison)” and inmates a Wilcox State Prison. Doc. 83 at 1-2. He states he

was then transferred to Johnson State Prison, and on August 26, 2019, his cell mate

attacked him. Doc. 83 at 4. Maestrey alleges that Williams and various prison officials

or employees at Johnson State Prison failed to protect him.

       These allegations provide no basis for the Court to reconsider its decision to

dismiss the failure to protect claims against Dooly State Prison Warden Johnson, Dooly

State Prion Unit Manager McClain, former Commissioners of the Georgia Department of

Corrections Dozier and Bryson. Maestrey’s current allegations simply have no

connection to these Defendants.

       Should Maestrey wish to file a complaint against the individuals he names in his

declaration, he will need to exhaust administrative remedies and file a separate 42

U.S.C. § 1983 action naming those individuals and telling the Court exactly how they

failed to protect him.

       Accordingly, the motion for reconsideration (Doc. 85) is DENIED.

       SO ORDERED, this 25th day of October, 2019.


                                                 S/ Marc T. Treadwell
                                                 MARC T. TREADWELL, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                           -3-
